Citation Nr: 1618618	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of residuals of a left ankle fracture, currently rated as 10 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In June 2012, the Board remanded the Veteran's claim for an increased disability rating for residuals of a left ankle fracture for additional development.  The additional development was completed, and in March 2015, the RO issued a supplemental statement of the case.

The case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of a left ankle fracture are manifested by pain on motion, without limitation of motion.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2008 and June 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the claim for an increased disability evaluation, as well as explained the legal criteria for entitlement to such benefits.  These letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. 

The Veteran was also afforded VA examinations responsive to the claim for an increased rating for residuals of a left ankle fracture.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Board also observes that the undersigned VLJ, at the Veteran's May 2011 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of a left ankle fracture have not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently rated as 10 percent disabling for his residuals of a left ankle fracture pursuant to the provisions of Diagnostic Code (DC) 5010-5271.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his left ankle.

The appropriate diagnostic code for limitation of motion of the ankle joint is Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's residuals of a left ankle fracture most closely approximates the criteria for the currently assigned 10 percent disability rating.  The current evaluation contemplates painful motion, without limitation of motion.  Significantly, the Veteran's March 2015 VA examination showed that the Veteran had normal range of motion and strength of the left ankle; his ankle disability was described as productive of pain, and there was no ankylosis, Achilles tendonitis, or instability.  At the September 2009 VA examination, he had range of motion to 30 degrees in plantar flexion, with dorsiflexion to 15 degrees.  There was no instability, locking, or effusion, but there was stiffness; there was also no ankylosis and his gait was normal.   The residuals of a left ankle fracture is not productive of a deformity of the ankle joint. 

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, the March 2015 VA examiner did not find that there was an increase in pain upon repetitive motion; the September 2009 VA examiner found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  While the Veteran identified flare-ups every morning during his March 2015 VA examination, he did not report that the flare-ups resulted in any additional decrease in motion of the ankle.  Rather, the examination report notes that he had pain on the bottom of his feet lasting approximately one hour.  Even with consideration of these reported flare-ups, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for residuals of a left ankle fracture.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  However, the Veteran's residuals of a left ankle fracture is not shown to involve any other factor or diagnosis that would warrant a higher evaluation under any other provision of the rating schedule.  The March 2015 VA examination report demonstrates that the Veteran has no history of ankylosis of the subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record, including the Veteran's lay statements, suggests that he has any of these diagnoses.  The evidence, to include the physical findings during each examination, establishes that he retains normal range of motion.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of a left ankle fracture are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of stiffness and pain, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the residuals of a left ankle fracture is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with residuals of a left ankle fracture, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for residuals of a left ankle fracture is denied.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran, through his representative, alleged that his service-connected residuals of a left ankle fracture preclude him from obtaining or maintaining gainful employment such that he is entitled to TDIU.  Therefore, a TDIU claim is raised by the record in this case.  

The Board observes that, pursuant to the Board's June 2012 remand, an opinion as to whether the Veteran's service-connected left ankle disability rendered him unable to obtain or maintain gainful employment was provided at the January 2015 VA examination.  However, the TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  After completing all appropriate development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


